Title: To Thomas Jefferson from Edmond Charles Genet, 20 December 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 20. xbre 1793. l’an 2e. de la Repe. fse. une et Indivisible

La franchise, la Candeur, et la publicité étant les seules bases de la politique de la france devenue libre et le secret de ceux qui dirigent ses
 affaires aujourdhui étant de n’en avoir aucun Je vous ai annoncé que Je ferois imprimer non seulement ma Correspondance avec le gouvernement federal; mais aussi les instructions qui m’ont été données par le Conseil èxécutif de la Repe. fse. L’impression de ma Correspondance n’est point achevée, mais celle de la traduction de mes Instructions l’étant Je m’empresse de vous en envoyer deux cents éxemplaires en vous priant de requerir Mr. le President des Etats unis de vouloir bien les faire distribuer aux differents membres du Congrès et d’en donner communication officielle aux deux Chambres de ce Corps legislatif. Cette premiere partie du recueil que Je vous annonce et que Je vous ferai parvenir successivement mettra les representants du peuple Americain à portée de Juger si ma Conduite politique depuis que Je reside dans les Etats unis a été conforme aux Intentions du peuple françois; cette démarche que Je dois à ma patrie, étant faite laissant à vos sages législateurs le Soin de prendre sur les points qui sont en négociation entre nous les mesures que l’interêt des Etats unis leur paroitra éxiger Il ne me restera plus qu’à poursuivre dans vos tribunaux les auteurs et complices de cette trame odieuse de cette serie monstrueuse de mensonges de certificats imposteurs de bruits absurdes au moyen des quels on a fasciné pendant quelque tems l’esprit public et induit en erreur votre premier Magistrat dans la vue d’ébranler et de détruire peut être l’alliance de deux peuples que tout invite à s’aimer et à s’unir dans un moment où le danger le plus imminent pese également sur l’un et sur l’autre. Agréés mon respect.

G

